Citation Nr: 0427818	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1970.    

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board (VA 
Form 9). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim. Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), as 
amended, are met.  The grounds for remand are set forth 
below.

In a statement sent to the RO in June 2004, before 
certification of appeal to the Board, the veteran wrote that 
the RO had failed to consider and discuss in the Supplemental 
Statement of the Case (SSOC) seventeen pages of relevant 
private medical records (records of Dr. W.C.W., a private 
physician) he reportedly mailed to the RO in mid-April 2004.  

The Board notes that the SSOC is dated on March 12, 2004; 
however, the cover letter transmitting the SSOC is dated on 
May 13, 2004, about a month after the date on which the 
veteran purportedly mailed Dr. W.C.W.'s records to the RO.  
The record does not contain the "seventeen pages" of this 
physician's records.  The SSOC states that in September 2003 
and February 2004, the RO had written letters to Dr. W.C.W. 
and Dr. G.D.M. (also a private physician), whose records 
purportedly are relevant to the claim, asking the doctors for 
the veteran's medical records, but that neither doctor had 
responded to the requests.  The claims file does contain 
copies of the RO's requests to these doctors, the veteran's 
written consent to release his medical records directly to 
VA, and the RO's February 2004 letter to the veteran advising 
him that neither doctor had responded to the requests.

The current record includes one medical record (one page) of 
Dr. W.C.W., and it concerns treatment for a skin condition.  
Thus, the missing records of Dr. W.C.W. likely would be 
relevant to this claim and an attempt should be made to 
obtain them.  Further, as the veteran reported that Dr. 
G.D.M.'s records also are relevant to the skin condition 
claim, these records, too, should be obtained.        

In consideration of the foregoing, this claim is remanded via 
the AMC in Washington, D.C., for the following actions:

1.  Make another attempt to obtain the 
missing records of Dr. W.C.W. and the 
records of Dr. G.D.M.  The veteran should 
be made aware that the responsibility to 
substantiate the claim ultimately lies 
with him; thus, it should be suggested 
that he cooperate with the RO's efforts 
to obtain these records, by, for example, 
providing copies of these records if he 
has them in his possession or contacting 
these doctors himself to facilitate the 
release of such records to VA.      

2.  Ask the veteran whether there exists 
any other evidence pertinent to the skin 
condition claim.  If so, obtain and 
associate them with the claims folder.  



3.  After completing the above, determine 
whether new and material evidence is 
presented to permit the previously denied 
claim of entitlement to service 
connection for a skin disorder to be 
reopened and readjudicate the claim 
accordingly.  If the decision remains in 
any manner adverse to the veteran, then 
provide him and his representative an 
updated Supplemental Statement of the 
Case and give them an appropriate amount 
of time to respond to it.  

4.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent continue to 
be binding on remand and any further 
adjudication by the RO.  

The veteran is not required to take any action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




